Citation Nr: 9910879	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an effective date earlier than April 18, 1993, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Stephen L. Higgs



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In a decision dated in January 1998, the Board denied 
entitlement to an effective date earlier than April 18, 1993, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).  In October 1998, the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) granted a joint motion to remand 
the Board's decision.  The Board decision was vacated and 
remanded to the Board pursuant to 38 U.S.C.A. § 7252(a), for 
appropriate readjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In a rating decision dated in October 1985, the RO denied 
the veteran's claim for service connection for a nervous 
condition, claimed as PTSD.  The RO informed the veteran of 
this action and his appellate rights in a letter dated in 
October 1985.

3.  A September 1985 VA abbreviated medical report of a 3-day 
period of inpatient psychiatric treatment, received by the RO 
in November 1985, reflects that at the time of discharge a 
diagnosis of PTSD was, in the opinion of a treating 
physician, not adequately supported. 

4.  In a December 1985 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran was informed 
of this action and his appellate rights in a letter dated in 
January 1986.  In this letter, the RO asserted that the 
evidence did not establish service connection for a nervous 
condition or for a post-traumatic stress nervous condition.  
A timely appeal was not received.  

5.  In a March 1986 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran was informed 
of this action and his appellate rights in a letter dated in 
May 1986.  This letter characterizes the claim as a reopened 
claim for service connection for a nervous condition claimed 
as PTSD.  A timely appeal was not received.

6.  On December 13, 1991, the RO received from the veteran's 
representative a request that the veteran receive a 100 
percent disability rating for PTSD.  The RO did not in any 
way acknowledge the request, or adjudicate the claim raised. 

7.  On May 4, 1993, the RO received another request for 
entitlement to service connection for PTSD.

8.  In November 1993, the RO issued a rating decision 
awarding the veteran service connection for PTSD, effective 
April 18, 1993.


CONCLUSION OF LAW

The criteria for an award of an effective date of December 
13, 1991, for service connection for PTSD, have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991);  38 C.F.R. §§ 3.400 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant seeks an earlier effective date for service 
connection for PTSD, prior to April 18, 1993. 

In an October 1985 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition, claimed as post-traumatic stress disorder.  The RO 
denied the claim on the basis that PTSD was not shown by the 
evidence of record.  The veteran was informed of his 
appellate rights in a letter dated in October 1985.  A timely 
appeal was not received.

A VA abbreviated medical report of a 3-day period of 
inpatient psychiatric treatment in September 1985 (received 
by the RO in November 1985) reflects that on admission, the 
veteran sought hospitalization for stress symptoms.  The 
section of the report entitled chief complaint, pertinent 
history and condition on admission states that the veteran 
was attending an outreach program at the time.  He had been 
through frequent job changes over the past 12 years.  He 
complained of intrusive thoughts, anxiety and depression.  He 
had been on Navane and Imipramine since 1981.

The doctor's progress notes section of the September 1985 
report, in the writing of a second physician, stated the 
veteran was admitted for evaluation of possible PTSD.  The 
physician wrote that his conclusion was that the veteran had 
a chronic psychotic disorder, well controlled on medication.  
He stated that there was insufficient information for 
definitive diagnosis.

The diagnoses portion of the report has notations by both 
doctors.  The physician who recorded the veteran's chief 
complaint, pertinent history, and condition on admission 
indicated diagnoses of PTSD and major depression.  The second 
physician, who had completed the doctor's progress notes 
portion of the report, indicated a discharge diagnosis of 
atypical psychosis.

In a December 1985 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran was informed 
of this action and his appellate rights in a letter dated in 
January 1986.  In this letter, the RO asserted that the 
evidence did not establish service connection for a nervous 
condition or for a post-traumatic stress nervous condition.  
A timely appeal was not received.  

In a March 1986 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran was informed 
of this action and his appellate rights in a letter dated in 
May 1986.  This letter characterized the claim as a reopened 
claim for service connection for a nervous condition claimed 
as PTSD.  A timely appeal was not received.

In a December 1991 letter, the veteran, through his attorney, 
filed an informal claim for service connection for PTSD.  In 
the letter, the attorney indicated that medical documentation 
and arguments supporting the claim would be forthcoming.  No 
such correspondence was received.  The RO took no action on 
this claim, and did not inform the veteran of the reason that 
no action was taken on the claim.

On May 4, 1993, the RO received a request to reopen the claim 
for service connection for PTSD.

In a rating decision dated in November 1993, the RO granted 
service connection for PTSD, rated as 100 percent disabling 
effective from April 1993, based on a temporary total 
evaluation due to inpatient treatment, and 30 percent 
disabling from June 1993.

In May 1994, a VA physician who had seen the veteran in group 
therapy as well as individual psychotherapy wrote in support 
of the veteran's claim.  He indicated he had reviewed the 
veteran's medical records, and other items such as letters 
from the veteran's ex-wives, in making this determination.  
According to this physician, the letters reflected that the 
veteran had a great deal of difficulty in dealing with 
others, and problems with social interactions on a consistent 
basis with the fear of the veteran verbally "going off" on 
others.  He stated that the veteran's medical records 
indicated some continuing problems which had been fairly 
chronic since 1975.  In his opinion, a diagnosis PTSD, which 
had been fairly chronic and severe for the past 20 years, was 
warranted.  

In a rating decision dated in September 1994, the RO granted 
a total rating for PTSD, effective April 18, 1993.  The RO 
received a notice of disagreement with this decision in 
January 1995.  In February 1995 a statement of the case was 
issued.  In April 1995 the RO received the veteran's Form 9, 
requesting "retroactive back pay to Vietnam or within 
reason," which the Board construes as a perfected appeal on 
the issue of an earlier effective date for service connection 
for PTSD.

In February 1999, the Board of Veterans' Appeals received 
from the veteran's representative a letter contending that 
the veteran's claim for an earlier effective for PTSD should 
be granted as of April 13, 1992.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  Clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Clear and unmistakable error in a prior 
adjudication exists when (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc);  Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  If clear and 
unmistakable error is established, the prior decision will be 
reversed and amended.  38 C.F.R. § 3.105(a).

The last final denial of the claim for service connection 
PTSD was in March 1986.  The veteran was notified of this 
decision and his appellate rights.  The RO did not receive a 
notice of disagreement from the veteran. 

Because there was a previous final denial of record, the 
December 13, 1991, claim for service connection for PTSD was 
in effect a claim to reopen the issue of entitlement to 
service connection for PTSD.  The RO did not adjudicate or in 
any way acknowledge this claim, and the claim therefore 
remained open.  The next submission from the veteran was a 
statement in May 1993 again requesting service connection for 
PTSD.  The veteran was successful in pursuing this claim, and 
service connection for PTSD was granted in a rating decision 
dated in November 1993.  The well-supported May 1994 
statement from a VA physician who had seen the veteran 
individually and in group therapy, and who had knowledge of 
the veteran's medical and personal history, was that the 
veteran's PTSD dated back approximately 20 years.  

As noted above, the effective date for a reopened claim for 
service connection is date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  Although, in 
retrospect, date of entitlement may have arisen 20 years 
prior to May 1994, the date of the veteran's claim (after the 
March 1986 final denial) to reopen the issue of service 
connection for PTSD was December 13, 1991.  Therefore, an 
effective date of December 13, 1991, is warranted.  38 
U.S.C.A. § 5110(a);  38 C.F.R. § 3.400.

The Board acknowledges the directions in the October 1998 
joint motion for remand, granted by the Court, that the 
significance of the September 1985 VA abbreviated medical 
record in this case be discussed.  After close inspection, 
the Board finds that the overall effect of the September 1985 
VA abbreviated medical record was to find that the initial 
diagnosis of PTSD upon admission was not adequately 
supported.  The final diagnosis given was atypical psychosis, 
and a narrative explanation was given as to why after three 
days of observation the diagnosis of PTSD was not continued.  
Especially since the conclusion of the report was that a 
diagnosis of PTSD was not established, receipt of this 
document in and of itself, without any accompanying 
correspondence, did not in substance give rise to a reopened 
claim for service connection for PTSD, or serve as a notice 
of disagreement with the RO's October 1985 denial of the 
veteran's initial claim for PTSD.  Nor was the document 
sufficient to constitute affirmative evidence of PTSD.  
Accordingly, the Board finds that this document has no 
significance in determining to the proper effective date for 
service connection for PTSD.  

The Board acknowledges that, as noted in the October 1998 
joint motion for remand, the initial diagnosis of PTSD was 
written in the diagnoses portion of the September 1985 
abbreviated medical summary.  However, this diagnosis must be 
read in the context of the entire document, including the 
discharge diagnosis and the doctor's progress notes.  The 
Board further notes that the instructions in the diagnoses 
portion of the report were ignored by both physicians - the 
prefixes were not used as directed, and study of the document 
(including the doctor's progress notes and discharge 
diagnosis) makes clear that the diagnosis of PTSD was made at 
a time closer to admission, and with less study, than was the 
discharge diagnosis.  Also, the diagnoses section of the 
report contains discordant diagnoses (made obvious by the 
doctor's progress notes) - the diagnoses do not support one 
another in the manner instructed in the directions of the 
form.

To the extent the veteran or his representative contend that 
the September 1985 VA abbreviated medical record was 
misconstrued in such a way as to constitute clear and 
unmistakable error in a prior rating decision, the Board 
finds that the document was reasonably construed as being 
unsupportive of a claim for service connection for PTSD, 
since the overall import of the document is that a diagnosis 
of PTSD was not adequately supported.  The Board finds that 
the RO's interpretation of this document was not in error.  
Also, because the document is not supportive of the claim for 
service connection for PTSD, receipt of the document in 
September 1985, rather than November 1985, would have had no 
impact on adjudication of the claim prior to receipt of the 
document.  Although a finding of clear and unmistakable error 
in a prior rating decision could give rise to an effective 
date earlier than December 13, 1991, see 38 C.F.R. § 
3.105(a), there is no other reasonably specific explicit or 
implicit allegation of such an error in this case.

The Board need not address the argument set forth in the 
February 1999 letter from the veteran's representative.  By 
establishing an effective date of December 13, 1991, for 
service connection for PTSD, the Board has granted a benefit 
greater than the April 13, 1992, effective date sought in the 
letter.



ORDER

Entitlement to an earlier effective of December 13, 1991, for 
service connection for post-traumatic stress disorder, is 
granted.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

